                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Diane Wacker,                                       Civil No. 18-CV-2286 DSD/DTS

                        Plaintiff,

v.                                                               ANSWER

Unum Life Insurance Company of
America,

                        Defendant.


            Defendant Unum Life Insurance Company of America (“Unum”) for its Answer to

Plaintiff’s Complaint, states and alleges as follows: except as hereinafter admitted,

qualified or otherwise answered, Unum denies each and every matter, thing and

allegation in Plaintiff’s Complaint.

            1.    Paragraph 1 of Plaintiff’s Complaint contains her characterization of this

action to which no response is required. Unum admits that Plaintiff’s claims, if any, arise

under the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.

(“ERISA”). To the extent paragraph 1 of Plaintiff’s Complaint contains allegations of

fact, they are denied.

            2.    Unum is without information sufficient to form a belief as to the allegations

in paragraph 2 of Plaintiff’s Complaint.

            3.    With respect to paragraph 3 of Plaintiff’s Complaint, Unum admits that it

issued group long-term disability policy no. 553880 (the “Policy”) to Costco Wholesale




1682905.1
Corporation (“Costco”) for the benefit of its eligible employees.          Unum denies the

remaining allegations in paragraph 3 of Plaintiff’s Complaint.

            4.   Paragraph 4 of Plaintiff’s Complaint contains Plaintiff’s allegations

concerning jurisdiction, to which no response is required. To the extent paragraph 4 of

Plaintiff’s Complaint contains allegations of fact, Unum admits that this Court has

jurisdiction over this matter.

            5.   With respect to paragraph 5 of Plaintiff’s Complaint, Unum denies that it

“is liable for benefits under the Policy.” Unum admits the remaining allegations in

paragraph 5 of Plaintiff’s Complaint.

            6.   Unum is without information sufficient to form a belief as to the allegations

contained in paragraph 6 of Plaintiff’s Complaint.

            7.   Unum is without information sufficient to form a belief as to the allegations

contained in paragraph 7 of Plaintiff’s Complaint.

            8.   With respect to paragraph 8 of Plaintiff’s Complaint, Unum admits that it

issued the Policy to Costco for the benefit of its eligible employees. Unum denies the

remaining allegations in paragraph 8 of Plaintiff’s Complaint.           Unum affirmatively

alleges that the Policy speaks for itself.

            9.   With respect to paragraph 9 of Plaintiff’s Complaint, Unum admits that

Plaintiff ceased working. Unum denies the remaining allegations in paragraph 9 of

Plaintiff’s Complaint. Unum affirmatively alleges that Plaintiff’s diagnosis, care and

treatment and medically supported restrictions and limitations are set forth in the medical

records of his treating and consulting physicians, which speak for themselves.

                                              -2-
1682905.1
            10.   Unum admits that it provided long term disability benefits to Plaintiff

following the elimination period provided for in the Policy. Unum denies the remaining

allegations in paragraph 10 of Plaintiff’s Complaint.

            11.   With respect to paragraph 11 of Plaintiff’s Complaint, Unum admits that it

discontinued payment of disability benefits to Plaintiff on July 29, 2016. Unum denies

the remaining allegations in paragraph 11 of Plaintiff’s Complaint. Unum affirmatively

alleges that the basis for its benefits decision is set forth in its July 29, 2016

correspondence to Plaintiff, which speaks for itself.

            12.   With respect to paragraph 12 of Plaintiff’s Complaint, Unum admits that

Plaintiff appealed its benefits decisions.       Unum denies the remaining allegations in

paragraph 12 of Plaintiff’s Complaint.

            13.   With respect to paragraph 13 of Plaintiff’s Complaint, Unum admits that it

reversed its July 6, 2011 decision to discontinue payment of benefits. Unum denies the

remaining allegation in paragraph 13 of Plaintiff’s Complaint.         Unum affirmatively

alleges that its March 20, 2012 correspondence to Plaintiff speaks for itself.

            14.   Unum denies the allegations in paragraph 14 of Plaintiff’s Complaint.

Unum affirmatively alleges that the September 17, 2014 statement speaks for itself.

            15.   With respect to paragraph 15 of Plaintiff’s Complaint, Unum admits that it

made a lump sum buyout offer to Plaintiff. Unum denies the remaining allegations in

paragraph 15 of Plaintiff’s Complaint.              Unum affirmatively alleges that its

correspondence to Plaintiff speaks for itself.



                                              -3-
1682905.1
            16.   With respect to paragraph 16 of Plaintiff’s Complaint, Unum admits that

Plaintiff declined the sum buyout offer.        Unum denies the remaining allegations in

paragraph 16 of Plaintiff’s Complaint.

            17.   With respect to paragraph 17 of Plaintiff’s Complaint, Unum admits that it

discontinued payment of benefits. Unum denies the remaining allegations in paragraph

17 of Plaintiff’s Complaint.

            18.   With respect to paragraph 18 of Plaintiff’s Complaint, Unum admits that

Plaintiff appealed Unum’s benefits decision. Unum denies the remaining allegations in

paragraph 18 of Plaintiff’s Complaint.

            19.   With respect to paragraph 19 of Plaintiff’s Complaint, Unum admits that it

informed Plaintiff by correspondence dated July 19, 2018 that it was affirming its original

benefit decisions. Unum denies the remaining allegations in paragraph 19 of Plaintiff’s

Complaint. Unum affirmatively alleges that its July 19, 2018 correspondence to

Plaintiff’s counsel speaks for itself.

            20.   With respect to paragraph 20 of Plaintiff’s Complaint, Unum admits that

Plaintiff exhausted her administrative remedies under the Policy and ERISA.

            21.   With respect to paragraph 21 of Plaintiff’s Complaint, Unum realleges and

incorporates by reference each and every response to the allegations in paragraphs 1-20

of Plaintiff’s Complaint.

            22.   Unum denies the allegations in paragraph 22 of Plaintiff’s Complaint.

            23.   Unum denies the allegations in paragraph 23 of Plaintiff’s Complaint.

            24.   Unum denies the allegations in paragraph 24 of Plaintiff’s Complaint.

                                              -4-
1682905.1
                                AFFIRMATIVE DEFENSES

      1.         Plaintiff’s causes of action against Defendant, if any, arise out of ERISA.

To the extent Plaintiff seeks remedies or makes claims not provided for under ERISA,

those remedies and claims are preempted by ERISA.

      2.         Plaintiff has failed to satisfy all conditions precedent to entitlement to

additional benefits under the Policy.

      3.         Unum’s decision to deny Plaintiff’s claim for long term disability benefits

was correct and was supported by substantial evidence.

      4.         Plaintiff’s claims are barred because Unum’s actions were not arbitrary,

capricious or unreasonable.

      5.         Unum discharged its duties in the interest of plan participants and, in doing

so, acted in accordance with the documents and the instruments governing the plan,

the Policy, and any obligations that Unum may have under ERISA and the regulations

promulgated thereunder.

      6.         Plaintiff’s entitlement to benefits, if any, is subject to offset or benefit

reduction provisions in the Policy.

            WHEREFORE, Unum Life Insurance Company of America seeks the following

relief:

      1.         Dismissal of Plaintiff’s Complaint with prejudice.

      2.         For its costs, disbursements and reasonable attorneys’ fees incurred herein.

      3.         For such other relief as the Court deems just and equitable.



                                              -5-
1682905.1
Dated: October 2, 2018   s/Terrance J. Wagener
                         Terrance J. Wagener
                         Christopher J. Haugen
                         MESSERLI & KRAMER P.A.
                         100 South Fifth Street, Suite 1400
                         Minneapolis, MN 55402
                         Telephone: 612-672-3600
                         twagener@messerlikramer.com
                         chaugen@messerlikramer.com

                         ATTORNEYS FOR DEFENDANT




                         -6-
1682905.1
